Citation Nr: 1046247	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities and for hypertension with 
renal disease - including as secondary to service-connected 
diabetes mellitus with erectile dysfunction, for accrued benefits 
purposes.

2.  Entitlement to a rating higher than 20 percent for the 
diabetes mellitus with erectile dysfunction, also for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had served on active duty from June 1969 to December 
1971.  He died in April 2006.  The Appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board/BVA) from a May 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, in support of her claims, the Appellant-widow 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge of the Board (also commonly referred to as a "Travel 
Board" hearing).


FINDINGS OF FACT

1.  According to the amended death certificate, the Veteran died 
in April 2006 from respiratory failure due to or as a consequence 
of colon cancer (metastatic) due to or as a consequence of liver 
metastases.  Diabetes Mellitus, Type II, is additionally listed 
as a significant condition contributing to death but not 
resulting in the underlying cause.



2.  At the time of his death, service connection had been 
established for the Diabetes Mellitus and associated erectile 
dysfunction, and the Veteran had pending claims for service 
connection for hypertension and peripheral neuropathy of his 
upper and lower extremities - including secondary to the 
diabetes, as well as for an increased rating for the diabetes.

3.  The Veteran's death was service connected on the basis of his 
diabetes being a substantial and material contributing factor.

4.  The Appellant's derivative claim for accrued benefits was 
filed within one year of his death.

5.  But at the time of his death, the record did not contain 
diagnoses of peripheral neuropathy of the upper and lower 
extremities and hypertension and renal disease; and even if 
assuming for the sake of argument he had these diagnoses, there 
still was no probative (meaning competent and credible) evidence 
etiologically linking these disabilities to his military service 
- including to his service-connected diabetes mellitus and 
associated erectile dysfunction.

6.  At the time of his death, the Veteran's diabetes mellitus 
required insulin and a restricted diet, but not regulation of his 
activities.


CONCLUSIONS OF LAW

1.  The evidence of record at the time of the Veteran's death 
does not indicate he had peripheral neuropathy of his upper and 
lower extremities or hypertension and renal disease due to 
disease or injury incurred in or aggravated by his 
active military service, or that may be presumed to have been 
incurred in service, or that was proximately due to, the result 
of, or aggravated by his service-connected diabetes mellitus with 
erectile dysfunction.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Also at the time of his death, the criteria were not met for 
a rating higher than 20 percent for his diabetes mellitus with 
erectile dysfunction. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code (DC) 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
underlying merits, providing relevant statutes, VA regulations, 
precedent cases, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Appellant in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the Appellant of any 
information and medical or lay evidence not of record:  (1) that 
is necessary to substantiate these claims; (2) that VA will 
obtain and assist her in obtaining; and (3) that she is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).



The claims at issue are for accrued benefits, so derive from 
those the Veteran had pending when he died.  Service connection 
already has been granted for the cause of his death, in the May 
2006 decision that also denied these accrued benefits claims.  
Therefore, there is no need to discuss whether the Appellant-
widow received the type of Veterans Claims Assistance Act (VCAA) 
notice contemplated by Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007), since her appeal is not for cause of death, instead, 
for accrued benefits.

The VCAA notice requirements apply to all five elements of the 
claims, including the downstream disability rating and effective 
date elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Claimant is given an opportunity to 
participate effectively in the adjudication of the claim.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the Appellant, as the pleading party, to show the error was 
harmful.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice could be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

Additionally, consideration was given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Federal Circuit Court vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.

Records show the Veteran received VCAA notice letters in April 
and June 2005 regarding his pending claims, including for service 
connection for the colon cancer that was eventually fatal.  The 
RO denied that claim in October 2005.  In March 2006, he filed 
these claims at issue and resultantly received additional VCAA 
notice in April 2006 concerning these additional claims.  He 
unfortunately died later in April 2006, so prior to their 
resolution.  His surviving spouse then filed an application in 
May 2006 for Dependency and Indemnity Compensation (DIC), 
including for cause of death - which, as mentioned, the RO 
granted later in May 2006.  But the RO denied the remaining 
claims the Veteran had pending when he died, and this appeal 
ensued for accrued benefits as derivative of those claims.  In 
response to her notice of disagreement (NOD) with that decision 
denying these derivative claims, the RO sent the Appellant-widow 
a letter in April 2007 informing her of the type of information 
and evidence needed to substantiate these claims and apprising 
her of her and VA's respective responsibilities in obtaining this 
supporting evidence.  A claim for accrued benefits, by its very 
nature, is a claim for past-due and unpaid benefits, so it must 
be adjudicated on the basis of the evidence of record at the 
relevant time in question, the date of the Veteran's death.

VA also fulfilled its duty to assist the Appellant by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  To this end, the RO obtained the 
Veteran's service treatment records (STRs) and private medical 
treatment records, including the reports of his last 
hospitalization.  Thus, as there is no indication or allegation 
that other relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Appellant or obtained on her behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  General Statutes, Regulations and Cases Governing Claims for 
Accrued Benefits

Benefits to which a beneficiary was entitled at death, based on 
evidence on file at the date of death or under existing ratings 
or decisions, i.e., accrued benefits, will be paid to survivors 
as provided by law.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In order for a Claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death or 
else be entitled to them under an existing rating or decision.  
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).



The Federal Circuit Court specified that a claim must have been 
filed by or on behalf of the Veteran prior to his death in the 
specific form prescribed by the Secretary in accordance with 38 
U.S.C.A. § 5101(a).  Jones, 136 F.3d at 1299.  Further, a "claim 
for VA benefits pending on the date of death" means a claim filed 
with VA that had not been finally adjudicated by VA on or before 
the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 
1299.

The Veteran had pending claims at the time of his death for 
service connection for hypertension and peripheral neuropathy of 
his upper and lower extremities, as well as for an increased 
rating for his diabetes mellitus with erectile dysfunction.  As 
his lawful surviving spouse, the Appellant filed a claim for 
accrued benefits, and the RO received her claim within one year 
of his death, so she is entitled to consideration of her possible 
entitlement to these derivative benefits under § 3.1000(a).

III.  General Statutes, Regulations and Cases Governing Claims 
for Service Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).



Certain chronic diseases (such as cardiovascular disease, 
including hypertension, and organic diseases of the nervous 
system) will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Service connection also is permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected disability has 
aggravated a non-service-connected condition, but in this latter 
instance compensation is only warranted for the degree of 
disability over and above that existing prior to the aggravation.  
38 C.F.R. § 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).

IV.  Service Connection for Hypertension with Renal Disease and 
Peripheral Neuropathy of the Upper and Lower Extremities

The most fundamental requirement for these claims is first 
establishing the Veteran had these alleged conditions when he 
died.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328 (1997) (indicating VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability); but see, too, McClain v. Nicholson, 21 
Vet. App. 319 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Appellant has neither provided nor identified 
any supporting medical evidence showing diagnoses of these 
claimed disorders before the Veteran's death in April 2006.  His 
STRs do not refer to these conditions, either in the way of 
relevant subjective complaints or objective clinical findings 
such as pertinent diagnoses.  There also is no objective 
indication of these conditions within one year of his discharge 
from service, so meaning by December 1972, certainly not to the 
required compensable degree of at least 
10-percent disabling.  Furthermore, the post-service medical 
records, including those concerning his last hospitalization, do 
not refer to these conditions.

During her hearing, the Appellant described the Veteran's 
symptoms during the years and months immediately preceding his 
death.  She indicated that, in February 2006, he was discharged 
from the hospital.  She noticed that he was unable to get out of 
the bed.  He then lost mobility of his arms and legs and 
eventually all he could do was move his eyes.  He also complained 
of joint pain.  She added that, when he came out of a coma, his 
blood pressure went of control and "shot up to like 150 or 200 
and something."  Further, his feet and legs were swollen to the 
point that he could not walk.

The Appellant is competent, even as a layperson, to proclaim 
having observed the Veteran experiencing these type of symptoms 
in his waning days and having this level of impairment and 
incapacitation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(indicating a lay person is competent to report symptoms that are 
non-medical in nature, such as the observable presence of 
varicose veins).  Indeed, she is even competent to make this 
proclamation absent any supporting contemporaneous medical 
evidence such as treatment records.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In fact, the medical records 
dated in October 2004 show that, subsequent to chemotherapy, the 
Veteran complained of hand and foot syndrome.  Moreover, February 
and March 2006 hospital records show he experienced swelling of 
his legs, scrotum, and ankles.

But the specific type of conditions she is alleging he had 
(namely, hypertension with renal disease and peripheral 
neuropathy of his upper and lower extremities) are not the type 
that are readily capable of lay diagnoses, such as would be the 
case if her claims, instead, were for the varicose veins 
mentioned in Barr or similarly for a separated shoulder, broken 
leg, pes planus (flat feet), tinnitus (ringing in the ears), etc.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, 
Woelhaert v. Nicholson, 21 Vet App 456 (2007) (reiterating this 
axiom in a case involving a claim for rheumatic heart disease).

In sum, there simply were no reported diagnoses of these 
conditions at the time of the Veteran's death.  And although it 
may have been suspected after his death that he had these 
conditions, the Board's review of the Appellant's accrued 
benefits claim is limited to the evidence in the file (i.e., of 
record) at the time of his death.  The initial death certificate 
indicates an autopsy was not performed and that there were no 
autopsy findings available.  There also are no post-mortem or 
posthumous findings on the amended death certificate, or 
elsewhere in the file, confirming he had these conditions when he 
died - either as directly or presumptively related to 


his military service or, alternatively, as a result of his 
service-connected diabetes (either caused or aggravated by the 
diabetes, so a complication) so as to, in turn, warrant granting 
service connection for these conditions on a secondary basis 
under 38 C.F.R. § 3.310(a) and/or (b).  See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  See, as well, Willis v. Derwinski, 
1 Vet. App. 66, 70 (1991) and Sklar v. Brown, 5 Vet. App. 140, 
146 (1993).

During her hearing, in referring to the Veteran's state of health 
prior to his demise, the Appellant testified that "[i]n the 
doctor's notes, all I know is the doctor said something about 
diabetes triggered everything when he went into a coma.  
That's where the hypertension and everything came from."  The 
Board is sympathetic to the Appellant and realizes the Veteran 
may have suffered several health complications immediately prior 
to his death.  However, the hospitalization records as late as 
March 2006, less than a month prior to his death, do not show 
any diagnoses regarding peripheral neuropathy of the extremities 
or hypertension.  Moreover, her personal account of what this 
doctor purportedly said, filtered as it is through her lay 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute competent medical evidence in support of a claim 
for service connection, including, in this particular instance, 
for secondary service connection.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).



For these reasons and bases, the Board must reject the 
Appellant's unsubstantiated lay testimony as not competent and 
credible evidence sufficient to establish the required pre-death 
diagnoses of hypertension and peripheral neuropathy of the upper 
and lower extremities.  See Colantino v. Shinseki, No. 2009-7067, 
2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, 
No. 2010-7060 (Fed. Cir. June 10, 2010).

Consequently, the Board finds that the preponderance of the 
evidence is against these claims and, as such, there is no 
reasonable doubt to resolve in her favor, and these claims 
resultantly must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

V.  General Statutes and Regulations Governing Claims for 
Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  



A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation; in other 
words, his rating may need to be "staged".  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus in making 
this determination is from one year before the claim for a higher 
rating was filed until VA makes a final decision on the claim.  
Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

VI.  Whether a Rating Higher than 20 percent was Warranted for 
the Diabetes Mellitus with Erectile Dysfunction

The Veteran was originally awarded service connection for 
diabetes mellitus with erectile dysfunction in a September 2002 
RO decision.  A 20 percent rating was assigned retroactively 
effective from July 2001, one year prior to receipt of this 
claim.  Special monthly compensation (SMC) also was granted 
retroactively effective as of that date, under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a), on account of loss of use of 
a creative organ.

In March 2006, the Veteran filed the claim at issue for a higher 
rating for his diabetes mellitus.  Unfortunately, he died in 
April 2006, so just one month later, before a VA compensation 
examination could be scheduled to reassess the severity of this 
disability.  The Board is therefore left to rate this disability 
based on the evidence of record when he died.



Under 38 C.F.R. § 4.119, DC 7913, a 20 percent rating is assigned 
when the diabetes requires insulin and a restricted diet or oral 
hypoglycemic agents and restricted diet.  

A higher 40 percent rating requires insulin, restricted diet, and 
regulation of activities.  And even higher 60 percent rating 
requires insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

The definition of "regulation of activities" in the criteria for 
a 100 percent rating, i.e., "the avoidance of strenuous 
occupational and recreational activities," applies to the 
"regulation of activities" criterion for a 40 percent rating 
under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 
(2007).  Moreover, because of the successive nature of the rating 
criteria, such that the evaluation for each higher disability 
rating includes the criteria of each lower disability rating, 
each of the three criteria listed in the 40 percent rating must 
be met in order to warrant such a rating.  See Tatum v. Shinseki, 
23 Vet. App. 152, 156 (2009).  In addition, this higher 40 
percent rating under DC 7913 requires medical evidence that 
occupational and recreational activities have been restricted on 
account of the diabetes, so not just unsubstantiated lay 
testimony making this allegation.  Camacho, 21 Vet. App. at 363-
364.

The derivative accrued benefits claim for an increased rating for 
the diabetes must be denied because neither the Appellant's 
contentions nor the evidence, especially the medical evidence, 
reflects there had been regulation of activities as defined in DC 
7913 due to the diabetes.  Again, according to the holding in 
Camacho, for the higher 40 percent rating under this code, the 
record must show that it was medically necessary for the Veteran 
to have a "regulation of activities."  And, unfortunately, 
there simply is no such indication in this particular instance. 

The only records from this appeal to review are private medical 
records that date between 2005 and 2006.  However, these records 
for the most part pertain to the Veteran's treatment for 
coexisting disorders, including the rectal and liver cancer that 
ultimately proved terminal.  His blood sugars were monitored, 
especially in light of the metastases (spreading) of his liver 
disease and diabetes.  And while these records show he was using 
insulin to treat his diabetes, none of these records indicate any 
doctor or other medical health care professional suggested or 
prescribed that he avoid strenuous occupational and recreational 
activities as a result of his diabetes.  As explained, this is an 
essential criterion for a higher 40 percent rating for this 
disability under DC 7913, regulation of activities.

Moreover, there is no evidence of the ketoacidosis or 
hypoglycemic reactions required for the even higher 60 and 100 
percent ratings.  The Veteran therefore was not entitled to a 
schedular rating higher than 20 percent for his diabetes 
at any time since one year prior to filing his claim for a higher 
rating for this disability.  So the Board cannot "stage" this 
rating, either, under Hart.

It also is not shown that extra-schedular consideration is 
warranted.  Consideration of referral for an extraschedular 
rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extra-schedular rating is warranted.  

The Board finds that the disability picture due to the Veteran's 
diabetes is fully contemplated in the applicable rating criteria, 
which include whether he was taking insulin as well as 
experiencing any other symptom discussed above.  Moreover, there 
is no allegation or indication of marked interference with his 
employment (meaning above and beyond that contemplated by his 
schedular rating), frequent hospitalization, or any other 
symptoms that would have rendered impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 4.1, indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  The 
evaluation and treatment the Veteran received for his diabetes, 
unlike his cancer, was mostly on an outpatient basis - not as an 
inpatient, much less frequent inpatient.  Thus, consideration of 
whether his disability picture exhibited other related factors 
such as those provided by the regulations as "governing norms" is 
not required.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) for the assignment of an extra-schedular rating.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that an increased 
rating for the diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, this doctrine is inapplicable.  See 38 C.F.R. 
§ 4.3; Gilbert and Dela Cruz, supra.




ORDER

The accrued benefits claims for service connection for 
hypertension with renal disease and for peripheral neuropathy of 
the upper and lower extremities are denied.

The accrued benefits claim for a rating higher than 20 percent 
for the diabetes mellitus with erectile dysfunction also is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


